Citation Nr: 1536370	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left eye injury with history of orbital floor fracture with entrapment and diplopia, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The case was remanded for additional development in February 2014 and March 2015.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDING OF FACT

In May 2015, the Veteran failed, without good cause, to report for a scheduled examination that was necessary to decide his claim for an increased rating for residuals of a left eye injury with history of orbital floor fracture with diplopia.


CONCLUSION OF LAW

The claim for increased rating for residuals of a left eye injury with history of orbital floor fracture with entrapment and diplopia is denied as a matter of law.  38 C.F.R. § 3.655(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Requirements

VA regulations provide that when a claimant fails without good cause to report for a necessary medical examination in conjunction with a claim for an increased rating; the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

Analysis

The Board remanded the case in February 2014 so that the Veteran could undergo an examination.  That examination was scheduled in March 2014.  The Veteran contacted the RO in May 2014 and advised that he did not report for the examination due to a scheduling conflict.  In March 2015, the Board determined that the Veteran had shown good cause for his failure to report.  As a result, the Board remanded the case so that another examination of the Veteran's eye could be scheduled.

In April 2015, the Appeals Management Center (AMC), Washington, DC, requested that an examination of the Veteran be scheduled.  A computer screen image reflects that the notice from the Temple, Texas VA Medical Center (VAMC) that the Veteran failed to report for the examination scheduled in May 2015.  

As explained to the Veteran in the Board's remands, the examination was necessary to obtain results of muscle function testing using a Goldman Perimeter Chart that were required to rate diplopia.  38 C.F.R. § 4.78, 4.79, Diagnostic Code 6090 (2015).  Recent examinations had not included such findings. 

There is no indication in the claims file that the Veteran has provided any reasons for not reporting for the examinations; and there is no other indication of good cause for his failure to report for the scheduled examination.

The June 2015 supplemental statement of the case (SSOC), informed the Veteran of the finding that he had failed without good cause to report for the examination and provided him with the provisions of 38 C.F.R. § 3.655.   

Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the notice provided to the Veteran, he has not disputed the reports in the supplemental statement of the case; or asserted that he did not received notice of the examination.  

A VA scheduling clerk typically provides a veteran notice of a VA examination via an electronically generated letter.  See Kyhn v. Shinseki, 716 F.3d at 574.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties".  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary and the Board properly discharged their official duties by properly handling claims submitted by the veteran.  

In the Board's opinion the evidence cited in Kyhn shows that VA has a regular procedure for notifying veterans of scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d at 577-8 (holding that the Board must make a factual determination as to whether the presumption of regularity applies to notice of VA examinations).

The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Further, the presumption of regularity cannot be rebutted absent an assertion that notice was not received.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).

In light of the fact that the Veteran failed without good cause to report for a necessary examination in conjunction with his claim for increase, the claim must be denied. 38 C.F.R. § 3.655(b).






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for residuals of a left eye injury with history of orbital floor fracture with entrapment and diplopia is denied.



____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


